Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-41 are pending in this application.
Response to Arguments
Applicant’s arguments, filed 8/25/2022 and 9/13/2022, with respect to the rejection(s) of claim(s) 1-35 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Giammaria, Na, Yoshimura, and in view of Postel, The TCP Maximum Segment Size and Related Topics.
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-3, 5-6, 8-10, 12-13, 15, 23-24, 26-27 and 30-37, and 39-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Giammaria (US Patent # 6,526,447, hereinafter Gia) and in view of Na (US Pub # 2006/0129631, hereinafter Na) and in view of Yoshimura (US Patent # 5,896,413) and in view of Postel (The TCP Maximum Segment Size and Related Topics, Network Working Group, Request for Comments: 879, <https://www.rfc-editor.org/info/rfc879>) .
With respect to claim 8, Gia discloses an mobile station comprising:
at least one processor (col. 4, lines 20-45, CPU); and
at least one memory storing instructions that when executed, cause the apparatus to perform at least the following (col. 4, lines 46-65, programmed to execute), 
initiate resumption of the uploading based on the resume message (Gia, (col. 2, lines 8-11, Hence, a need in the art exists such that upon an interruption to a data transfer, the system automatically resumes from the last data point transmitted, rather than at the beginning of the data packet, col. 2, lines 14-37, the distribution is automatically resumed from the last data portion successfully transferred and stored on the receiver).
However, Gia does not clearly disclose initiate transmission an upload request for content via a network to a recipient of the upload request; at least one transceiver configured for wireless communications: after the initiation of the uploading of the content, receive, in case of an interruption in the uploading, a resume message generated based on how much of an uploading of the content has been completer; and initiate resumption of the uploading based on the resume message.
Gia does not clearly disclose, however Na discloses initiate transmission an upload request for content via a network to a recipient of the upload request ([0053], mobile communication terminal issues an upload request message to the server); at least one transceiver configured for wireless communications: after the initiation of the uploading of the content, receive, in case of an interruption in the uploading, a resume message generated based on how much of an uploading of the content has been completed ([0094]-[0097], If the mobile communication terminal gets disconnected from the application server and as a result an upload error occurs, the mobile communication terminal sends a request message querying the sequence number of the segment from which the upload should be resumed to the application terminal.); and initiate resumption of the uploading based on the resume message ([0094]-[0097], The mobile communication terminal 10 resumes the upload with reference to the sequence number included in the response message from the application server).  Gia and Na are analogous art because they disclose uploading multimedia to users.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gia with at least one transceiver configured for wireless communications after the initiation of the uploading of the content, receive, in case of an interruption in the uploading, a resume message generated based on how much of an uploading of the content has been completer; and initiate resumption of the uploading based on the resume message as disclosed in Na in order to upload the media with the upload request.  One of ordinary skill would have been motivated to combine the teachings with one another in order to create a more efficient system by using requests to obtain uploads.
Gia and Na does not clearly disclose, however Yoshimura discloses receive, from the recipient of the upload request, an upload instruction that comprises information for delivering the content, wherein the upload instruction is generated by the recipient in response to the upload request (col. 8, lines 15-30, col. 10, lines 11-24, data sender transmits data transmission request to data receiver, data receiver acquire the control information from the data transmission request to determine data transmission commands and transmits the data transmission commands to the data sender.  The data transmission command has data transmission bit rate.); 
initiate uploading of the content to the recipient of the upload request based on the upload instruction (col. 8, lines 15-30, The data sender 1 receives the data transmission commands therein successfully and starts to transmit the data).  Gia, Na, and Yoshimura are analogous art because they disclose uploading data to users.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gia and Na by the system of Yoshimura in order to transmit data transmission commands to the sender from the receiver.  One of ordinary skill would have been motivated to combine the teachings with one another in order to create a more efficient system by being able to determine which bit-rate, that is included in the transmission commands, would help with transmission.
While Yoshimura discloses the receiver sending data transmission commands to the sender on how to transmit the files and Na discloses a TCP Protocol, Gia and Na and Yoshimura does not clearly disclose separating the content into a plurality of portions.
In the same field of endeavor, Postel discloses receive, from the recipient of the upload, an upload instruction that comprises information for separating the content into a plurality of portions, wherein the upload instruction is generated by the recipient in response to the upload request (pg. 2, section 3, “The TCP Maximum Segment Size Option”, This Maximum Segment Size is sent from the data receiver to the data sender that says “I can accept TCP segments up to size X” at the time a connection is established to indicate the maximum size TCP segment that can be accepted). 
initiate uploading of the content to the recipient of the upload request based on the upload instruction (col. 8, lines 15-30, The data sender 1 receives the data transmission commands therein successfully and starts to transmit the data).  Gia, Na, Yoshimura and Postel are analogous art because they disclose uploading data to users.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gia, Na and Yoshimura by the system of Postel in order to include the TCP Protocol including the TCP Maximum Segment Size.  One of ordinary skill would have been motivated to combine the teachings with one another in order to create a more efficient system by being able to determine what the maximum size segment the receiver can handle/receive.

With respect to claim 9, Gia discloses wherein the content comprises a plurality of data packets, and the apparatus is further caused, at least in part, to:
initiate uploading of one or more information packets with the plurality of data packets (Gia fig. 3, col. 5, lines 13-42, 320a, 320b, 320c etc is the information packet in between the blocks of data 310); 
determine a last uploaded data packet in response to the interruption (Gia, (col. 2, lines 8-11, Hence, a need in the art exists such that upon an interruption to a data transfer, the system automatically resumes from the last data point transmitted, rather than at the beginning of the data packet, col. 2, lines 14-37, the distribution is automatically resumed from the last data portion successfully transferred and stored on the receiver).); and 
determine a last uploaded information packet in response to the interruption, wherein the determination of a last one of the uploaded data packet is based, at least in part, on the last uploaded information packet (Gia, (col. 2, lines 8-11, Hence, a need in the art exists such that upon an interruption to a data transfer, the system automatically resumes from the last data point transmitted, rather than at the beginning of the data packet, col. 2, lines 14-37, the distribution is automatically resumed from the last data portion successfully transferred and stored on the receiver).
With respect to claim 10, Gia discloses wherein the apparatus is further caused, at least in part, to: initiate a monitoring of an amount, an accuracy, or a combination thereof of the uploaded content based, at least in part, on uploaded information packets wherein the determination of the last uploaded data packet is based, at least in part, on the monitoring (fig. 3, col. 5, lines 13-42).
With respect to claim 12, Gia discloses wherein the one or more information packets include information uniquely identifying data packets before, after, or a combination thereof of the one or more information packets, and the apparatus is further caused, at least in part, to:
append of information to one or more data packets of the plurality of data packets, wherein the appended information includes one or more identifiers that identify placement of respective data packets in relation to other data packets  (fig. 3, col. 5, lines 13-42),.
With respect to claim 13, one of ordinary skill in the art would have been compelled to make the proposed modification to Gia for the same reasons identified in the rejection of claim 8.  In addition, Na discloses wherein the uploading of the content is in accordance with a hypertext transfer protocol ([0004] In the case where a mobile communication terminal uploads particular media data to a server on the wireless network, the mobile communication terminal issues a request message each time it uploads a segment of the media data in accordance with the HTTP 1.1 protocol and the server issues a response message for each request message, thereby performing successive uploads of the segments.
With respect to claim 15, one of ordinary skill in the art would have been compelled to make the proposed modification to Gia for the same reasons identified in the rejection of claim 8. In addition, Na discloses wherein the apparatus is further caused, at least in part, to: re-establish, after the interruption, communication with the recipient; and generate a request for size of the received ones of the plurality of portions ([0064] The fields of `X-Total-Seq`, `X-Ack-Seq`, and `Content-Length` are sent to the application server 40 only once when the upload is initiated. The `X-Ack-Seq` field, which is the basic unit the reception of which is acknowledged by the application server 40, and the `Content-Length` field, which indicates the length of a segment described in bytes, may be included in the initial and final request messages or in every request message.  [0070] If an upload error occurs while the communication connection is established, the application server 40 generates a response message comprising a status line 130, a header 132, and a message body 134 as shown in FIG. 5. [0071] The status line 130 includes a message (e.g., HTTP 600 Incorrect Sequence Number). The header 132 includes a cache control field (Cache-Control, e.g., No-Cache)
With respect to claim 30, one of ordinary skill in the art would have been compelled to make the proposed modification to Gia for the same reasons identified in the rejection of claim 8. In addition, Na discloses A mobile station of claim 8, wherein the resume message comprises an object identifier identifying upload content (NA [0072] If the connection is broken while media data is uploaded, the mobile communication terminal 10 issues a request message querying the sequence number of the segment from which the upload should be resumed.  a message ID assigned to the media data that has been uploaded (X-Msg-id, e.g., MIN_MMDDHHMMSS such as 0114261166.sub.—0414232012.  The media that has been uploaded identifies the object of the upload content).
With respect to claim 31, one of ordinary skill in the art would have been compelled to make the proposed modification to Gia for the same reasons identified in the rejection of claim 8. In addition, Na discloses a mobile station of claim 8, wherein the resume message comprises a pointer to an interrupted packet (NA [0072] If the connection is broken while media data is uploaded, the mobile communication terminal 10 issues a request message querying the sequence number of the segment from which the upload should be resumed.  As shown in FIG. 6, the request message comprises a command 140 including information such as POST/vod_mms HTTP/1.1 and a header 142 including a content type field (Content-Type, e.g., application/vnd.skt.message) and a message ID assigned to the media data that has been uploaded (X-Msg-id, e.g., MIN_MMDDHHMMSS such as 0114261166.sub.—0414232012.  The messge ID assigned to the media that has been uploaded points to the interrupted packet of the content to be resumed.)
With respect to claim 33, Gia discloses a mobile station of claim 8, wherein the resume message comprises information relating to successfully received ones of the plurality of portions (Gia col. 4, lines 14-37, the distribution is automatically resumed from the last data portion successfully transferred and stored on the receiver).
With respect to claim 34, Gia discloses wherein the resume message comprises information indicating how much of the content upload has been completed  (Gia col. 4, lines 14-37, the distribution is automatically resumed from the last data portion successfully transferred and stored on the receiver).
With respect to claim 35, Gia discloses wherein the mobile station is further caused, at least in part, to:
initiate a monitoring of an amount, an accuracy, or a combination thereof of uploaded content based, at least in part, on uploaded information packets  (Gia col. 4, lines 14-37, the distribution is automatically resumed from the last data portion successfully transferred and stored on the receiver).
With respect to claim 36, one of ordinary skill in the art would have been compelled to make the proposed modification to Gia for the same reasons identified in the rejection of claim 8.  In addition, Na discloses monitoring a connectivity of the uploading (Na [0020], determining if a response message is received from the application server); 
wherein the uploading of the content to the recipient is initiated based on the connectivity (Na [0020], starting upload if a response message is received from the application server is determined).

With respect to claim 37, one of ordinary skill in the art would have been compelled to make the proposed modification to Gia for the same reasons identified in the rejection of claim 8.  In addition, Na discloses monitoring a connectivity of the uploading (Na [0020], determining if a response message is received from the application server);
wherein the uploading of the content to the recipient is initiated only if the connectivity comprises a WLAN connection (Na [0020], controlling a media message upload through wireless communication network. determining if a response message is received from the application server).
With respect to claim 39, one of ordinary skill in the art would have been compelled to make the proposed modification to Gia for the same reasons identified in the rejection of claim 8.  In addition, Na discloses wherein the initiating of the uploading of the content to the recipient based on the upload instruction comprises uploading one or more portions of the content to the recipient (NA, [0053], upload the media data in segments of the media data); and 
wherein the initiating of the resumption of the uploading based on the resume message comprises uploading at least one or more remaining portions of the content to the recipient based on information in the resume message (Na [0054], if upload error occurs, terminal tries to resume the upload with reference to a sequence number included in the response message from the application server).
With respect to claim 40, one of ordinary skill in the art would have been compelled to make the proposed modification to Gia and Na for the same reasons identified in the rejection of claim 8.  In addition, Yoshimura discloses wherein the uploading of the content is performed based on the bandwidth available to the recipient of the upload request, a sender of the upload request, or a combination thereof (Yoshimura col. 7, lines 21-34, data transmission command generates data transmission commands for relatively changing a use of available bandwidth.).
With respect to claim 41, one of ordinary skill in the art would have been compelled to make the proposed modification to Gia, Na, and Yoshimura for the same reasons identified in the rejection of claim 8.  In addition, Postel discloses breaking up the content into the plurality of portions such that an apparatus is capable of uploading the plurality of portions (Postel, Pg 1, Hosts should not send segment sizes larger than the default TCP maximum segment size or the size announced by the receiver).
With respect to claims 1-3, 5, 6, 23-24, and 26-27, they are of similar claims to claims 8-10, 12-13, and 15 above and therefore are rejected for the same reasons.  One of ordinary skill in the art would have been compelled to make the proposed modification to Gia for the same reasons identified in the rejection of claim 1. 
Claims 4 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gia in view of Na and in view of Yoshimura and in view of Postel and in view of Redeske (US 6,957,374, hereinafter Redeske).
With respect to claims 4 and 11, Gia, Na, Yoshimura, and Postel do not disclose wherein the one or more information packets include information relating to a number of data packets in a block of the plurality of the data packets the recipient is expected to receive before a subsequent information packet, information relating to a number of data packets in a block of the plurality of the data packets the recipient should have received after a previous information packet, or a combination thereof.
In the same field of endeavor, Redeske discloses in column 4, lines 18-29, Instead of using the data packet as the fundamental unit of accounting in an acknowledgement message as do the prior art methods, the present method accounts for data packets that are out of order in groups, or gaps, where a gap is a set of data packets where their identification numbers are contiguous.  A gap in the present method is identified by the identification numbers of the first and last data packets in the gap.  This is much more efficient than having to send every identification number in a gap. Gia, Na, Yoshimura, Postel and Redeske are analogous art because they disclose transmitting files
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Gia, Na, Yoshimura, and Postel with wherein the one or more information packets include information relating to a number of data packets in a block of the plurality of the data packets the recipient is expected to receive before a subsequent information packet, information relating to a number of data packets in a block of the plurality of the data packets the recipient should have received after a previous information packet, or a combination there of as disclosed by Redeske in order to determine the first and last data packets.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient system by being able to determine which packet is the last packet sent.
Claims 7, 14, 25, and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gia in view of Na and in view of Yoshimura and in view of Postel and in view of McDonnell et al. (US Pub # 7,257,386, hereinafter McDonnell).

With respect to claims 7, 14, 25, and 28, Gia, Na, Yoshimura, and Postel do not disclose wherein the apparatus is part of a mobile terminal and is further caused, at least in part, to:
determine that the interruption is caused by the network or the recipient; and receive information on a current state of the network or the recipient,
wherein the uploading of the content is based on the information of the current state of the network or the recipient.
In the same field of endeavor, McDonnell discloses providing for receive information reflecting a current state of at least one of the recipient or the apparatus before uploading the content, wherein the apparatus uploads the content based upon the at least one instruction dependent upon the state, and the information reflecting the current state, of at least one of the recipient or the apparatus (column 7, lines 45-50, col. 6, lines 41-54, the message/data/file is going to transmit with a low or high bandwidth connection based on the response from the recipient regarding if they wish to receive the message from a low bandwidth or high bandwidth connection.  The data can be split into a minor portion send via the slower connection, PLMN, while the major portion is transmitted when the mobile device is within range of the WBSR base station).  Gia, Na, Yoshimura, Postel and McDonnell are analogous art because they disclose transferring data between systems/clients/servers etc.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Gia, Na, Yoshimura, and Postel with wherein the apparatus is part of a mobile terminal and is further caused, at least in part, to determine that the interruption is caused by the network or the recipient; and receive information on a current state of the network or the recipient, wherein the uploading of the content is based on the information of the current state of the network or the recipient as disclosed in McDonnell in order to be able to be able to upload the data to be split into a first minor portion which is transmitted before the major portion is transmitted when the mobile device is in range.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another to establish a more versatile system by being able to upload/download data when the unit is in range to connect with a connection that allows a better transfer rate.
Claims 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gia in view of Na and in view of Yoshimura and in view of Postel and in view of Brown et al. (US PUB 2002/0194205 A1, hereinafter Brown).
With respect to claim 16, Gia, Na, Yoshimura, and Postel do not disclose wherein the upload instruction includes at least one instruction defining processing the content, and wherein the apparatus is further caused, at least in part, to: process the content such that the apparatus is capable of uploading the processed content.
In the same field of endeavor, Brown discloses process the content, and upload the processed content ([0099], lines 1-5, [0100], lines 4-7, being able to implement partial downloads and uploads to minimize the amount of data that is transferred over the wire when a file is updated).   Gia, Na, Yoshimura, Postel and Brown are analogous art because they deal with transferring data between servers, machines, clients, servers, etc.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Gia, Na, and Yoshimura with wherein the upload instruction includes at least one instruction defining processing the content, and wherein the apparatus is further caused, at least in part, to: process the content such that the apparatus is capable of uploading the processed content as disclosed in Brown in order to be able to transfer part of a document that has changed.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another to establish a more versatile system by being able to implement partial downloads/uploads and not the whole entire document to minimize the amount of data that is transferred.
With respect to claim 17, one of ordinary skill in the art would have been compelled to make the proposed modification to Gia, Na, Yoshimura, and Postel for the same reasons identified in the rejection of claim 16. In addition, Brown discloses the apparatus is further caused, at least in part, to: transcode and truncate at least a portion of the content such that the apparatus uploads the at least one of the transcoded and truncated portion of the content ([0099], lines 1-5, [0100], lines 4-7, being able to implement partial downloads and uploads to minimize the amount of data that is transferred over the wire when a file is updated).
Claims 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gia in view of Na and in view of Yoshimura and in view of Postel and in view of Brown and in further view of Kohno (US 2003/0120802, hereinafter Kohno). 

With respect to claim 18, Gia, Na, Yoshimura, Postel and Brown do not clearly disclose break up the upload content into the plurality of portions such that the apparatus is capable of uploading the plurality of portions.
	In the same field of endeavor, Kohno discloses wherein the apparatus processes the content by breaking up the upload content into a plurality of portions ([0068], lines 1-12, packet analyzing unit of the receiver terminal detects error such as packet loss, and if an error is detected, determine whether or not to issue a request for packet retransmission).  Gia, Na, Yoshimura, Postel, Brown, and Kohno are analogous art because they disclose sending/receiving/transferring data.
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teachings of Gia, Na, Yoshimura, Postel and Brown with break up the upload content into the plurality of portions such that the apparatus is capable of uploading the plurality of portions as disclosed in Kohno in order to be able to use parts of the data even though there are loss of packets ([0074]).  One of ordinary skill in the art would have been motivated to incorporate the teachings of one another to establish a more efficient system so any machine/system/etc. will only have to retransmit the packets that are loss and not the entire file/data that is being transferred.
Claims 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gia in view of Na and in view of Yoshimura and in view of Postel and in further view of Airy et al. (US 20020142780, hereinafter Airy). 

With respect to claim 19, Gia, Na, Yoshimura, and Postel do not clearly disclose wherein the upload instruction includes at least one instruction based upon the content and at least one network over which the content is uploaded, and wherein the apparatus uploads the content based upon the content and the at least one network.
	In the same field of endeavor, Airy discloses [0010], lines 8-11, 19-22, the base user queue size estimate influences future schedules generated by the base transceiver station which means that the schedule is depended upon the size of the file (content). Gia, Na, Yoshimura, Postel and Airy are analogous art because they disclose sending/receiving/transferring data.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teachings of Gia, Na, Yoshimura, and Postel with wherein the upload instruction includes at least one instruction based upon the content and at least one network over which the content is uploaded, and wherein the apparatus uploads the content based upon the content and the at least one network as disclosed in Airy in order to be able to use parts of the data even though there are loss of packets ([0074]).  One of ordinary skill in the art would have been motivated to incorporate the teachings of one another to establish a more efficient system so any machine/system/etc. will only have to retransmit the packets that are loss and not the entire file/data that is being transferred.
Claims 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gia in view of Na and in view of Yoshimura and in view of Postel and in view of Bernardin (US 2003/0154284, hereinafter Bernardin).
With respect to claims 20, Gia, Na, Yoshimura, and Postel does not disclose receive a trigger to transmit the upload request such that the apparatus transmits the upload request in response to the trigger independent of interaction from a user of the apparatus.   
However, in the same field of endeavor, Bernardin discloses in [0037],In order to transfer a state or message data from node j to node k, the server provides node k with a reference (e.g, a URL) specifying its location, but the actual transfer of data is preferably not mediated by the server.  To send a message from node j to node k, node k triggers the actual transfer of data by submitting an HTTP request to the webserver associated with node j.  Gia, Na, Yoshimura, Postel and Bernardin are analogous art because they disclose transferring files/data.	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teachings of Gia, Na, Yoshimura, and Postel with receive a trigger to transmit the upload request such that the apparatus transmits the upload request in response to the trigger independent of interaction from a user of the apparatus as disclosed in Bernard in order to send files in a request.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another to establish a more efficient system so that triggering of requesting of files can be started from different conditions.
Claims 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gia in view of Na and in view of Yoshimura and in view of Postel and in view of Kohno.
With respect to claim 21, Gia, Na, Yoshimura, and Postel do not clearly disclose wherein the content comprises a plurality of data packets, wherein the apparatus is further caused, at least in part, to:
	send an upload descriptor prior to uploading the content, wherein a network entity associated with the uploading is configured to recover the content based upon the upload descriptor such that the recipient receives the plurality of data packets.
	In the same field of endeavor, Kohno discloses wherein the apparatus processes the content by breaking up the upload content into a plurality of portions ([0068], lines 1-12, packet analyzing unit of the receiver terminal detects error such as packet loss, and if an error is detected, determine whether or not to issue a request for packet retransmission).  Gia, Na, Yoshimura, Postel and Kohno are analogous art because they disclose sending/receiving/transferring data.
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teachings Gia, Na, Yoshimura, and Postel with wherein the content comprises a plurality of data packets, wherein the apparatus is further caused, at least in part, to:
	send an upload descriptor prior to uploading the content, wherein a network entity associated with the uploading is configured to recover the content based upon the upload descriptor such that the recipient receives the plurality of data packets.  One of ordinary skill in the art would have been motivated to incorporate the teachings of one another to establish a more efficient system so any machine/system/etc. will only have to retransmit the packets that are loss and not the entire file/data that is being transferred.
With respect to claim 22, one of ordinary skill in the art would have been compelled to make the proposed modification to Gia, Na, Yoshimura, and Postel for the same reasons identified in the rejection of claim 21. In addition, Kohno discloses wherein the network entity recovers the content by determining at least one remaining data packet to be uploaded to the recipient to thereby complete uploading of the plurality of data packets of the content, and thereafter instructing the apparatus to send the at least one remaining data packet such that the apparatus uploads the at least one remaining data packet such that the recipient receives all of the content ([0074], lines 1-15, packet analyzing unit of the receiver terminal detects error such as packet loss, and if an error is detected, determine whether or not to issue a request for packet retransmission.
Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gia in view of Na and in view of Yoshimura and in view of Postel and in view of Clisham (US 2004/0168052, hereinafter Clisham).
With respect to claim 29, Gia, Na, Yoshimura, and Postel do not clearly disclose wherein the resume message comprises a session identifier identifying an upload session to the sender.
	In the same field of endeavor, Clishman discloses in [0070] To initiate the resume mechanism, the mobile node must send a resume request message to its current access router, which forwards it to the session control unit. This resume request message contains the session identifier and is authenticated. Upon receipt of the message the session control unit checks if the session identifier exits and if the authentication is valid. Then it replies to the mobile node with a resume reply message. The resume reply message is first sent to the access router, which may refresh its context with the new information and then forwards the message to the mobile node.  Gia, Na, Yoshimura, Postel and Clisham are analogous art because they disclose sending/receiving/transferring data.
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teachings of Gia, Na, Yoshimura, and Postel with wherein the resume message comprises a session identifier identifying an upload session to the sender as disclosed in Clisham in order to determine the session ID. One of ordinary skill in the art would have been motivated to incorporate the teachings of one another to establish a more efficient system to resume the session.
Claim 32 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gia in view of Na and in view of Yoshimura and in view of Postel and in view of Ulrich (US 2002/0151990, hereinafter Ulrich).
With respect to claim 32, Gia, Na, Yoshimura, and Postel do not clearly disclose wherein the resume message comprises a description of a cause for the interruption.
	In the same field of endeavor, Ulrich discloses in [0096] When the station 41 receives a `prepare for download` message it sets a timer allowing about 15 seconds for completion of the downloading. If the station 41 receives the complete download, it resets the timer, and then performs a checksum test on the downloaded software which it now has sorted in RAM. If the test passes, the station 41 sends back a D-channel `download successful response` message to the software of the master station 46, and the station 41 switches execution to the software in RAM. If the checksum test fails or if the station 41 timed out, it sends back a `download response` message with an error code and subsequently resumes sending `download request` messages until downloading succeeds.  Gia, Na, Yoshimura, Postel and Ulrich are analogous art because they disclose sending/receiving/transferring data.
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teachings of Gia, Na, Yoshimura, and Postel with wherein the resume message comprises a description of a cause for the interruption as disclosed in Ulrich to determine the reason for interruption. One of ordinary skill in the art would have been motivated to incorporate the teachings of one another to establish a more efficient system by allowing the server to know if the interruption was caused by human or failures.
Claim 38 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gia in view of Na and in view of Yoshimura and in view of Postel and in view of Vigue (US 7,181,506, hereinafter Vigue).
With respect to claim 38, Gia, Na, Yoshimura, and Postel do not disclose, however Vigue discloses specifying that the content be uploaded to the recipient within a predefined period of time (col. 2, lines 40-48, awaits a maximum upload receipt time for receiving the receipt packet.).  Gia, Na, Yoshimura, Postel and Vigue are analogous art because they disclose sending/ receiving/ transferring data.
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teachings of Gia, Na, Yoshimura, and Postel with specifying that the content be uploaded to the recipient within a predefined period of time as disclosed in Vigue to await a maximum upload receipt time. One of ordinary skill in the art would have been motivated to incorporate the teachings of one another to establish a more efficient system by awaiting a maximum upload time based upon size of task, transmission speed, and/or frequency of which the responding server node performs the task.
Relevant Prior Art

Basso 7,310,811 – suggestion for the sender to alter the characteristics of the transmitted data based on the various parameters from the user device.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2443                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2443



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443